STEINBERG, Associate Judge,
concurring.
I concur in the opinion of the Court. I write separately to emphasize the following point. Department of Veterans Affairs (VA) regulations require VA personnel conducting a personal hearing for a claimant at the regional office level “to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant’s position.” 38 C.F.R. § 3.103(c)(2) (1990) (emphasis added). I am not prepared to conclude at this point that VA is required to provide this amount of assistance as part of its statutory “duty to assist” VA claimants under 38 U.S.C. §§ 3007(a) (the Secretary “shall assist such a claimant [with a well-grounded claim] in developing the facts pertinent to the claim”) and 241(3) (the Secretary “shall provide, to the maximum extent possible, aid and assistance to ... veterans ... *194and eligible dependents ... in the preparation and presentation of claims”) (1988). However, requiring by regulation that VA regional office personnel provide this amount of assistance to claimants who request and receive such hearings and not to claimants who don’t might not withstand a “rational basis” analysis under the Due Process Clause of the Fifth Amendment1 if it is concluded that Congress has authorized this disparate treatment under 38 U.S.C. §§ 3007(a), 241(3). At least the same amount of assistance would seem to be owed to a VA claimant who does not request a hearing, especially one for whom, as was the situation for the appellant here, the opportunity for face-to-face assistance is greatly reduced, if not eliminated, by the circumstances of the case. (It seems to me that the Court’s opinion agrees with this assertion in concluding that “incarcerated veterans ... are entitled to the same care and consideration given their fellow veterans.” Majority opn., ante p. 193.) These circumstances do in fact exist for many VA claimants who live hundreds of miles distant from the nearest hearing site. It would seem that such claimants have a need for more, not less, VA assistance under statutory sections 3007(a) and 241(3).
As stated in the opinion of the Court, VA seems to have done the minimum to fulfill its statutory “duty to assist” the claimant here in light of the information he provided, although for me this is a very close call. If this claimant requests more specific assistance or advice in the future, I trust it will be forthcoming. I also trust that the Department (and, if necessary, the Congress) will examine the basis for the disparate treatment, discussed above, which seems inherent in VA’s regulations.

. The "rational basis" test requires that "a classification ‘must be reasonable, not arbitrary, and must rest upon some ground of difference having a fair and substantial relation to the object of the legislation, so that all persons similarly circumstanced shall be treated alike.’ ” Reed v. Reed, 404 U.S. 71, 76, 92 S.Ct. 251, 254, 30 L.Ed.2d 225 (1971) (invalidating under 14th Amendment Equal Protection Clause state statute giving preference to males or females in the appointment of administrators of intestate estates) (quoting Royster Guano Co. v. Virginia, 253 U.S. 412, 415, 40 S.Ct. 560, 561-62, 64 L.Ed. 989 (1920)). Accord Cleburne v. Cleburne Living Center, 473 U.S. 432, 450, 105 S.Ct. 3249, 3259-60, 87 L.Ed.2d 313 (1985) (invalidating under 14th Amendment Equal Protection Clause city ordinance requiring special-use permit for group home for mentally retarded persons); U.S. Dept. of Agriculture v. Moreno, 413 U.S. 528, 538, 93 S.Ct. 2821, 2827-28, 37 L.Ed.2d 782 (1973) (invalidating under Fifth Amendment Due Process Clause as "wholly without any rational basis” Federal Food Stamp Act provision denying food stamps to households in which unrelated persons resided); James v. Strange, 407 U.S. 128, 140, 92 S.Ct. 2027, 2034, 32 L.Ed.2d 600 (1972) (invalidating under 14th Amendment Equal Protection Clause state statute which did not allow indigent defendants all exemptions provided other judgment debtors); Jackson v. Indiana, 406 U.S. 715, 730, 92 S.Ct. 1845, 1854, 32 L.Ed.2d 435 (1972) (invalidating under 14th Amendment Equal Protection Clause court order which committed, until certified sane, mentally defective deaf mute accused of robbery); Stanley v. Illinois, 405 U.S. 645, 649, 92 S.Ct. 1208, 1211-12, 31 L.Ed.2d 551 (1972) (invalidating under 14th Amendment Equal Protection Clause state action denying unwed father a hearing, provided to all other parents, before custody of his children was taken from him); Eisenstadt v. Baird, 405 U.S. 438, 447, 92 S.Ct. 1029, 1035, 31 L.Ed.2d 349 (1972) (invalidating under 14th Amendment Equal Protection Clause state statute restricting contraceptive distribution that treated married and unmarried persons differently); Aladdin's Castle, Inc. v. City of Mesquite, 630 F.2d 1029, 1039-40 (1980), undisturbed on remand (from Supreme Court, 455 U.S. 283, 102 S.Ct. 1070, 71 L.Ed.2d 152 (1982)), 713 F.2d 137, 139 (5th Cir.1983) (invalidating under 14th Amendment Equal Protection Clause city ordinance barring individuals under age 17 from entering coin-operated-machine amusement centers unless accompanied by adult). It has been axiomatic since Bolling v. Sharpe, 347 U.S. 497, 74 S.Ct. 693, 98 L.Ed. 884 (1954), that the 14th Amendment’s Equal Protection Clause guarantee applies to the Federal Government through the Fifth Amendment’s Due Process Clause. See Frontiero v. Richardson, 411 U.S. 677, 680 n. 5, 93 S.Ct. 1764, 1767 n. 5, 36 L.Ed.2d 583 (1973); Shapiro v. Thompson, 394 U.S. 618, 641-42, 89 S.Ct. 1322, 1335-36, 22 L.Ed.2d 600 (1969); Schneider v. Rusk, 377 U.S. 163, 168, 84 S.Ct. 1187, 1190, 12 L.Ed.2d 218 (1964). So axiomatic is the notion that the Equal Protection Clause is equally applicable to the Federal Government that the Supreme Court refers to “the equal protection component of the Due Process Clause of the Fifth Amendment." Moreno, 413 U.S. at 533, 93 S.Ct. at 2825.